DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 27 July 2022 has been entered.
Claims 1, 2, 4, 5, 7, 8, 11, 14, 15, 26, 29, 30, 32-36, 71, 81 and 87 are currently pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1, 2, 4, 5, 7, 8, 11, 14, 15 and 71, and the species of biotin as the biotin or analog thereof, alkane as the linker, β-glucosidase as the enzyme domain, carbon fiber as the matrix and streptavidin as the BBD in the reply filed on 27 July 2022 is acknowledged.  In the interest of compact prosecution, the species election requirement for species of BBDs is withdrawn.
Claims 26, 29, 30, 32-36, 81 and 87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 July 2022.
Claims 1, 2, 4, 5, 7, 8, 11, 14, 15 and 71 are considered here with respect to the elected species.

Claim Rejections - 35 USC § 112(b) (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 71 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 71 recites the “IEC of claim 1, comprising one or more regenerated functionalized materials, and at least one immobilized enzyme expressed by enzyme-encoding open reading frame (ORF) cloned in a Biotin Binding Domain (BBD)- encoding open reading frame (ORF) built-in protein expression vector (pETstra) regulated by a T7 expression system.”  The term “functionalized materials” is not expressly defined by the specification and is given its broadest reasonable interpretation consistent with the specification (MPEP 2111).  The specification defines the term “functionalized matrix” as a matrix having a biotin or biotin analog covalently attached thereto with a linker molecule (Published Spec. US20210115430, [0038]).  Thus, the term “functionalized materials” is construed herein to include at least a matrix having a biotin or biotin analog covalently attached thereto with a linker molecule.  Claim 1 recites “a matrix that is covalently attached to a biotin molecules or analog thereof with a linker molecule” as part of the IEC, and it is unclear how the recitation of “one or more regenerated functionalized materials” further limits the structure recited in claim 1 and/or how the “functionalized materials” relate to the structure of the IEC.  The rejection can be addressed by amending claim 71 to refer back to the components of claim 1 that are being further limited (e.g., by reciting “the enzyme”, “the matrix”, etc.) and indicating how such components are further limited (e.g., having been regenerated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 11, 14, 15 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US20100311076 to Takakura et al. in view of Lu et al., Biotechnology letters 35.2 (2013): 181-188 (each cited in IDS of 10 Nov. 2020).
Regarding claims 1, 2 and 7, Takakura teaches immobilized enzyme complexes (IECs) comprising a matrix with a biotin molecule covalently attached thereto; and a fusion protein comprising a biotin-binding domain (BBD) (a tamavidin domain) and an enzyme domain, wherein the BBD of the fusion protein is non-covalently bound to the biotinylated matrix (entire doc, including [0024]-[0066]; [0088]-[0121]; Examples 2 and 4).  The matrix can comprise a range of materials and forms used as protein carriers, including carbon nanotubes ([0042]; [0102]-[0103]) (the instant specification describes carbon nanotubes as a type of carbon fiber (Spec., [0037]).  The fusion protein can comprise any type of protein including an enzyme, such as a carbohydrate-decomposing enzyme (e.g., β-galactosidase, amylase, lysozyme) ([0088]).  The biotin can be covalently attached via known methods using a reactive linker ([0106]-[0107]).  Takakura teaches that the IECs have multiple advantages over conventionally immobilized enzymes/proteins, including higher activity and the ability to simultaneously purify and immobilize enzymes in a single step ([0024]-[0025]; [0064]-[0065]; [0121]).
Regarding claim 11, Takakura teaches that the fusion protein preferably includes a peptide linker between the enzyme domain and the BBD ([0091]; Examples).  
Regarding claim 14, Takakura teaches biotinylating the carrier via immersion in a biotin-containing solution and then contacting the biotinylated carrier with a solution comprising BBD-enzyme fusion protein (which would result in multiple fusion proteins being immobilized on the matrix) ([0106]-[0120]; Examples).
Regarding claim 71, the term “functionalized materials” is construed herein to include a matrix having a biotin or biotin analog covalently attached thereto with a linker molecule (see indefiniteness rejection, above), and such components are taught by Takakura (see above).  The recitation that the functionalized materials are “regenerated” and expressed in the manner recited in claim 71 are product-by-process limitations that are limiting to the claimed product only to the extent of any structure necessarily implied by the recited processes (see MPEP 2113).  The specification describes regeneration as including processes in which the BBD-biotin binding is disrupted to remove bound enzymes followed by binding of new BBD-enzyme to the matrix (Spec., [0037]).  There is no disclosed or apparent difference in structure that would be necessarily imparted to regenerated IECs relative to non-regenerated IECs, or by expression via the recited vector/expression system.  As such, the IEC of claim 71 is not distinguishable from the teachings of the cited combination.
Claims 1, 2, 7, 11, 14, 15 and 71 differ from Takakura in that: the enzyme is β-glucosidase.
Lu teaches that immobilized β-glucosidase is useful in processes involving saccharification of cellulosic materials, as immobilization allows for easy recycling of enzymes and can offer improved thermostability, activity, etc. (under Abstract and Introduction).  Lu further evidences that β-glucosidase can be immobilized on carbon nanotubes, which can be used to coat surfaces of immobilization matrices such as foam and ceramic (under Results and Discussion).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make an IEC as taught by Takakura wherein the enzyme is β-glucosidase as taught by Lu because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use β-glucosidase as the enzyme in the IEC of Takakura because Lu teaches that immobilized β-glucosidase is useful in processes involving saccharification of cellulosic materials.  Using β-glucosidase as the enzyme in the IEC of Takakura would have led to predictable results with a reasonable expectation of success because Takakura teaches that the enzyme can be a carbohydrate-decomposing enzyme such as β-galactosidase (a substantially similar glycoside hydrolase as β-glucosidase).  Moreover, Lu teaches that β-glucosidase can be immobilized with good activity, including on carbon nanotubes.

Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takakura in view of Lu, as applied to claims 1, 2, 7, 11, 14, 15 and 71, further in view of Hu et al., Journal of Applied Physics 104.7 (2008): 074310, as evidenced by EZ-link Sulfo-NHS-LC-Biotin.
Claims 4, 5 and 8 differ from the combination of Takakura in view of Lu, as applied to claims 1, 2, 7, 11, 14, 15 and 71, in that: the matrix is at least partially coated with PEG and PEI; the biotin linker is attached to the PEI; and the linker comprises an alkane. 
Hu teaches a method of immobilizing biotin on carbon nanotubes wherein the nanotubes are coated with a layer of PEI/PEG, and the biotin is covalently attached to amine groups of the PEI via a NHS-ester linker (under II. Experimental; p. 3, 1st full ¶).  The PEI/PEG coating efficiently prohibits nonspecific adsorption of biomolecules to the nanotubes (p. 3, 1st full ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make an IEC of the combination of Takakura in view of Lu wherein the biotin is attached to a PEI/PEG coating on the carbon nanotubes as taught by Hu because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to attach the biotin to a PEI/PEG coating on the carbon nanotubes as taught by Hu because Hu teaches that the PEI/PEG coating efficiently prohibits nonspecific adsorption of biomolecules to the nanotubes (since Takakura teaches that the specific biotin-tamavidin attachment provides for enhanced activity relative to conventional nonspecific immobilization methods, one of ordinary skill would be motivated to prevent non-specific adsorption of enzyme to the carrier).  Attaching the biotin in the IEC of the combination of Takakura in view of Lu to a PEI/PEG coating on the carbon nanotubes as taught by Hu would have led to predictable results with a reasonable expectation of success because Takakura teaches that the enzyme can be attached via the same type of NHS ester linker as used by Hu. Moreover, Lu evidences that β-glucosidase is active when immobilized on a PEI coating (Lu, p. 183, under Morphology of biocarrier).
Regarding claim 8, Takakura teaches that the biotin can be covalently attached using a sulfo-NHS-LC linker ([0106]-[0107]), which comprises an alkane segment (see chemical structure of sulfo-NHS-LC, Thermo Scientific EZ-link Sulfo-NHS-LC-Biotin).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657